The application for rehearing, by its verbiage, evinces a petulance and contains expressions unbecoming in the extreme, we think; but as should be, we refrain from any expression or action in this connection except to ignore the impertinent and uncalled for expressions as being beneath the dignity of this court.
We adhere to the construction and application heretofore stated of the case of Biggers v. State, 20 Ala. App. 632,104 So. 681. We are of the opinion that a municipality cannot prosecute an alleged violator of one of its ordinances in a Recorder's Court, having jurisdiction of the offense and of the person of the alleged offender, and upon his appeal from a judgment of conviction force him either to submit to the conviction, or by taking a nolle prosequi in the court to which the appeal is perfected, without the consent of the appellant, deprive him of the right to plead former jeopardy to a city prosecution thereafter commenced upon identically the same charge, based upon identically the same facts.
Application overruled.